DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 11/29/2022 and Applicant’s request for reconsideration of application 14/071567 filed 11/29/2022.
Claims 1-11, 13-44, and 46-69 have been examined with this office action.

Information Disclosure Statement 
The information disclosure statement filed 09/15/2022 and 09/21/2022 and have been received, considered as indicated, and placed on record in the file.

Claim Interpretation 
causing data to be displayed – claim involving “causing” a user interface to be displayed on a user’s interface or the like is interpreted in view of the specification as merely transmitting data over a network which is then receive and displayed on device which are all functions any general purpose computer can perform when connected to a network. There is no support for one device controlling another device in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-11, 13-44, and 46-69 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an uniquely identifying a user account without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an apparatus, independent claim 13 and all claims which depend from it are directed toward a method, and independent claim 19 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receiving, by the system, a request to obtain at least one item from a user device associated with a user account via the network;causing a user interface to be displayed on the user device;	responsive to receiving the request, generating and causing a second request for a specific user identifier that identifies the user account to be displayed on the user device, wherein the specific user identifier is different than login credential associated with the system;upon receiving the user identifier, via the user interface, 	determining that the user identifier provides a match to at least one user account based at least in part on comparing the user identifier with a plurality of user identifiers associated with user account data obtained from a data storage and a predetermined set of rules in order to fulfill the request;	based on the determining, generating and causing to be displayed on the user device, a third request for an additional user identifier;	upon verifying that the additional user identifier provides a match to the identity of multiple user accounts, requesting additional one or more different user identifiers from the user device until it is determined that the user identifier, and the additional one or more different user identifiers and the data obtained from the data storage uniquely identify the user account;	dynamically identifying and populating the user interface with additional different user identifiers from the data store, the additional user identifiers used to fulfill the request for the at least one item; and	authorizing fulfillment of the request, without requiring the login credentials associated with the system from the user”. 

Claim 34 comprises inter alia the functions or steps of “receive a request to obtain at least one item from a user device associated with a user account via the network;cause a user interface to be displayed on the user device;	responsive to receiving the request, generate and cause a second request for a specific user identifier that identifies the user account to be displayed on the user device, wherein the specific user identifier is different than login credential associated with the system;	upon receiving the user identifier from the user device via the data communications network determine that the user identifier provides a match to at least one user account based at least in part on comparing the user identifier with a plurality of user identifiers associated with user data obtained from a data store and a predetermined set of rules in order to fulfill the request;	iteratively prompt and verify from the user device additional one or more different user identifiers until it is determined that the user identifier, the additional one or more different user identifiers, and the data obtained from the data storage uniquely identify the user account; and	upon determining that the user identifier, the additional one or more different user identifiers, and the data obtained from the data storage uniquely identify the user account:	automatically populate the user interface with additional different user identifiers from the data store, the additional user identifiers used to fulfill the request; and	authorize fulfillment of the request if there is a match, without requiring a unique ID and password associated with the user account”.

Claim 67 comprises inter alia the functions or steps of “receiving a request from a user device associated with a user account via the network;causing a user interface to be displayed on the user device;	responsive to receiving the request, generating and causing a second request for a specific user identifier that identifies the user account to be displayed on the user device, wherein the specific user identifier is different than login credential associated with the system;	upon receiving the user identifier via the network, determining that the user identifier provides a match to an at least one user account based at least in part on comparing the user identifier with a plurality of user identifiers associated with user account data obtained from a data storage and a predetermined set of rules in order to fulfill the request;	if the determination is negative, requesting a second user identifier corresponding to the user account from the user device ;	upon receiving the second user identifier, determining that the received second user identifier provides a match to an at least two users account ;	requesting additional one or more third user identifiers until it is determined that the user identifier, second user identifier, and additional one or more third user identifiers and the data obtained from the data storage uniquely identify the user account; and	authorizing fulfillment of the request, without obtaining login credentials associated with the system from the user device, upon determining that the user identifier, second user identifier, and additional one or more third user identifiers and the data obtained from the data storage uniquely identify the user account; and	requesting payment from the user account via the network, after authorizing fulfillment of the request”.

Those claim limits in bold are identified as claim limits directed toward the abstract idea, while those that are un-bolded are identified as additional elements.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Uniquely identifying a user account is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, displaying, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer (server) performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a server and a network. However, the use of these additionally elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.
The other independent claims and dependent claims contain additional functional limits directed toward their functional objectives but do not include any additional elements that are sufficient to amount to significantly more than the judicial exception since the additional element when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional recited limitations in the dependent claims only refine the abstract idea(s) further.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0100] [0140] [0197-0207]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-11, 13-33, 35-44, 46-66, 68, and 69, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Regarding Applicant's argument that “that the claims clearly fall within the scope of patent-eligible subject matter under 35 U.S.C. § 101, as articulated in the 20/9 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 51, 54 (Jan. 7, 2019) (Jan. 2019 PEG)”, the examiner disagrees (see 35 USC § 101 analysis as found in this office action).  

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A submitted 05/12/2017, 04/20/2018, 12/31/2018, 09/18/2019, and 05/29/2020 used as prior art and in the conclusion section in the office action submitted 12/10/2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                                                                                                                                                                      
12/05/2022